The parties shall file supplemental briefs within 42 days of the date of this order addressing whether, in order to bring a wrongful-death action under MCL 600.2922 for the death of a fetus or embryo, a plaintiff must meet the affirmative-act requirement of MCL 600.2922a. See Johnson v Pastoriza, 491 Mich 417 (2012). The parties should not submit mere restatements of their application papers.
The Michigan Association for Justice and the Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.
Bernstein, J., did not participate due to his prior relationship with The Sam Bernstein Law Firm.